                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


Ilya Liviz, Sr., I.L., Jr.

    v.                                    Case No. 19-cv-10096-PJB

Chief Judge Jeffrey R. Howard,
U.S. Court of Appeals for the
First Circuit et al.


                          MEMORANDUM AND ORDER

         Pro se plaintiff Ilya Liviz, Sr., a licensed attorney in

Massachusetts, filed an in forma pauperis complaint on behalf of

himself and his minor son against five First Circuit judges and

two District of Massachusetts judges. 1        His main claim is that

the judges denied him access to the courts through adjudicative

rulings in several cases that Liviz filed in federal court in

connection with state custody proceedings.         I dismiss the case

pursuant to the in forma pauperis statute, 28 U.S.C. § 1915(e),

because the complaint is legally and factually frivolous.

                             I.   BACKGROUND

         This case arises from a child custody proceeding in the

Massachusetts Juvenile Court involving Liviz and his minor son,

I.L., Jr.     In August 2016, the Massachusetts Department of


1    Chief Circuit Judge Jeffrey R. Howard, Circuit Judges
William J. Kayatta, Jr., David J. Barron, Juan R. Torruella, and
O. Rogeriee Thompson, and District Court Judges Nathaniel M.
Gorton and Leo T. Sorokin.
Children and Families (“DCF”) removed the child from his

parents’ custody.    That same month, the Juvenile Court awarded

temporary custody to the DCF and limited Liviz’s contact with

his son to supervised visits.     Because judges act as factfinders

in custody proceedings, the Juvenile Court also denied Liviz’s

motion for a jury trial.      The Juvenile Court held a bench trial

in 2018 and awarded permanent custody of Liviz’s son to the DCF.

     In the interim, Liviz embarked on a long, litigious journey

to regain his parental rights.     He first challenged the Juvenile

Court’s denial of his motion for a jury trial by filing an

interlocutory appeal with a single justice of the Massachusetts

Supreme Judicial Court (“SJC”) in March 2017.     After the single

justice denied that petition, Liviz filed a certiorari petition

in the Supreme Court of the United States, which was likewise

denied.    He also appealed the single justice’s denial of his

motion to file a late notice of appeal to the full SJC.     In

November 2017, that court affirmed the denial and noted that

even if a late appeal had been authorized, Liviz “would have

fared no better.”    See Care and Protection of a Minor, 478 Mass.

1015, 1015 (2017).    The court explained that Liviz failed to

“articulate any clear arguments regarding a violation of a

substantive right, or the absence of an adequate alternative

remedy.”    Id. at 1015-16.    Liviz sought to challenge the SJC’s




                                    2
decision in the Supreme Court, but his certiorari petition was

not docketed because he failed to follow filing procedures.

     Undeterred, Liviz filed a complaint in the District of

Massachusetts against the SJC and its justices in late November

2017, asserting a litany of constitutional claims. 2   Judge Denise

Casper dismissed the case on Younger abstention grounds in light

of the pendency of Liviz’s custody proceedings in the Juvenile

Court.   See Liviz v. SCJ, No. 17-cv-12345, 2018 WL 1697125, at

*2 (D. Mass. April 6, 2018).   The First Circuit, in a panel

consisting of Chief Judge Howard and Circuit Judges Kayatta and

Barron, affirmed the dismissal.   See Liviz v. SJC, No. 18-1340,

2018 WL 4998135, at *1 (1st Cir. Oct. 2, 2018).   Liviz tried to

appeal the First Circuit’s decision to the Supreme Court, but

this time his lack of admission to the Supreme Court bar stymied

the effort.

     In the meantime, in August 2018, Liviz filed another

federal lawsuit, on behalf of five unnamed parents who sued

representatives of “all three branches of government of the


2    This was not the first lawsuit that Liviz filed in federal
court arising from his custody proceedings. In January 2017, he
filed a complaint against various state officials for depriving
him of his parental rights and violating his right to a jury
trial. See Liviz v. Baker et al., No. 17-cv-10130 (D. Mass.).
Shortly after, Liviz voluntarily dismissed the case and refiled
it in state court. See Liviz v. Baker et al., No. 1781-cv-800
(Middlesex County Superior Court). The state court dismissed
virtually every defendant by March 2018, and entered final
judgment dismissing the complaint on January 31, 2019.


                                  3
Commonwealth of Massachusetts” in connection with their custody

proceedings.     See L. et al. v. Baker et al., No. 18-cv-11674 (D.

Mass.) (“Parents’ Class Action”).       His 199-page complaint

alleged that state-wide child welfare system deficiencies

violated the parents’ rights under federal and state law and

sought sweeping injunctive relief.      The case was assigned to

Judge Sorokin.     Liviz moved for an “expedited order for DCF to

show cause why writ of habe[a]s corpus for child/ren should not

issue.”     See Doc. No. 4 at 71.   After Judge Sorokin denied the

motion, Liviz petitioned the First Circuit for a writ of

mandamus.    The First Circuit denied the petition in September

2018, in a panel decision by Chief Judge Howard and Circuit

Judges Kayatta and Barron.

     Back in the district court, Judge Sorokin repeatedly

ordered Liviz to identify the plaintiffs in the Parents’ Class

Action by name and address, but Liviz refused.      On January 25,

2019, Judge Sorokin dismissed the complaint with prejudice on

four grounds: (1) failure to comply with Federal Rule of Civil

Procedure 8; (2) lack of subject-matter jurisdiction because at

least four of the five named plaintiffs did not authorize Liviz

to serve as their attorney; (3) failure to comply with court

orders; and (4) violation of Federal Rule of Civil Procedure 11.

The next day, Liviz filed a notice of appeal to the First

Circuit.    That appeal is pending.


                                    4
        Around the same time, Liviz filed an appeal to the First

Circuit in another District of Massachusetts case, Amadi v.

McManus, No. 16-cv-11901.    The plaintiff in Amadi was a licensed

Massachusetts attorney who sued state officials arising from the

custody proceedings of his four minor children.    He alleged that

the defendants conspired to violate his constitutional rights,

prevented him from seeing his children, and obstructed his

access to the courts.    Liviz sought to intervene in the Amadi

case.    He claims that this case was “‘made up’ by a governmental

investigation” and designed to “mirror” the facts of his custody

proceedings in order to create precedent to dismiss his cases.

See Compl. ¶¶ 92-100.    Judge Gorton denied Liviz’s motion to

intervene and dismissed the case on Younger abstention grounds. 3

See Amadi v. McManus, No. 16-11901, 2018 WL 5555062, at *1 (D.

Mass. Oct. 26, 2018).     Liviz has filed a notice of appeal to the

First Circuit from the denial of his motion to intervene, and

Amadi has filed an appeal from the order dismissing the case.

Both appeals are pending.




3    In 2016, Judge Gorton dismissed a prior version of Amadi’s
complaint on the grounds of Younger abstention, and the First
Circuit affirmed. See Amadi v. McManus, No. 16-cv-10861, 2016
WL 3814597, at *4 (D. Mass. July 11, 2016), aff’d, No. 16-1960,
2017 WL 7048503, at *1 (1st Cir. Oct. 16, 2017). Chief Judge
Howard and Circuit Judges Torruella and Thompson decided that
appeal. This may explain why Circuit Judges Torruella and
Thompson are named as defendants here.


                                   5
     In the instant complaint, Liviz has sued the federal judges

who issued rulings in Amadi and the Parents’ Class Action.     He

seeks unspecified injunctive relief and a declaration that the

defendants breached their duty of judicial integrity, denied him

access to the courts, and violated his constitutional rights.

     The allegations in the complaint are not cogent, and to the

extent they are conclusory, I do not recount them here.      The

facts alleged relate the procedural history of the lawsuits

summarized above.   A generous reading of the complaint suggests

that Liviz is challenging the merits of the decisions that the

defendants reached in those cases.

                      II.   STANDARD OF REVIEW

     The in forma pauperis statute permits indigent litigants to

commence a federal action without paying filing fees.   See 28

U.S.C. § 1915(a).   The law protects against abuses of this

privilege by requiring courts to dismiss a complaint if it is

frivolous or malicious, fails to state a claim, or seeks damages

against an immune defendant.   See 28 U.S.C. § 1915(e)(2)(B).

Section 1915 dismissals “are often made sua sponte prior to the

issuance of process, so as to spare prospective defendants the

inconvenience and expense of answering such complaints.”

Neitzke v. Williams, 490 U.S. 319, 324 (1989).

     The initial assessment of a complaint under Section 1915

“must be weighted in favor of the plaintiff.”    Denton v.


                                  6
Hernandez, 504 U.S. 25, 33 (1992); see also Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam) (court construes pro se

complaints liberally).    A complaint is frivolous “where it lacks

an arguable basis either in law or in fact.”     Neitzke, 490 U.S.

at 325.   This standard grants the court “not only the authority

to dismiss a claim based on an indisputably meritless legal

theory, but also the unusual power to pierce the veil of the

complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless.”     Id. at 327.   Facts

alleged are clearly baseless when they “rise to the level of the

irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.”

Denton, 504 U.S. at 33; see Neitzke, 490 U.S. at 325, 328

(describing clearly baseless allegations as “fanciful,”

“fantastic,” and “delusional”).

                            III.   ANALYSIS

     The core of the complaint appears to be that the defendant

judges made improper rulings in the cases Liviz litigated in

federal court. 4   He seeks injunctive and declaratory relief. 5


4    Specifically, Liviz’s claims appear related to the Amadi
case and the Parents’ Class Action. It does not appear that he
is challenging the disposition of the SJC case because he has
not sued the district judge who dismissed that case. In any
event, my assessment of the complaint would be the same even if
I construe the claims to encompass that case.
5    The choice of remedies suggests Liviz recognized that
judicial officers are generally immune from suit for money damages


                                   7
The claims must be dismissed under Section 1915 for four

independent reasons.

     First, this court plainly lacks jurisdiction to entertain

Liviz’s claims.   See DiManno v. Such, 993 F.2d 1530 (1st Cir.

1993) (table) (per curiam) (suggesting that court lacking

subject-matter jurisdiction may dismiss case under Section 1915

as based on “indisputably meritless legal theory”); see also

Adams v. Netflix, Inc., 726 F. App’x 76, 77 (2d Cir. 2018)

(affirming dismissal under Section 1915 for lack of subject-

matter jurisdiction); Thomas v. WGN News, 637 F. App’x 222, 223

(7th Cir. 2016) (same).    It is apparent from a review of the

complaint that Liviz takes issue with the defendants’ past

rulings.   In effect, he seeks to circumvent the appeals process

by asking a district court to review the decisions of other

district courts and the court of appeals.   The structure of

federal courts does not permit such a ploy.

     It is an elementary rule of federal jurisdiction that

district courts have strictly original jurisdiction in federal

question cases and thus cannot exercise appellate jurisdiction.

See 28 U.S.C. § 1331; Rooker v. Fid. Tr. Co., 263 U.S. 413, 416

(1923).    Appellate jurisdiction is reserved for the courts of

appeals and the Supreme Court.   See 28 U.S.C. § 1291 (“The



arising from judicial conduct.    See Mireles v. Waco, 502 U.S. 9,
9-10 (1991) (per curiam).


                                  8
courts of appeals . . . shall have jurisdiction of appeals from

all final decisions of the district courts . . . except where a

direct review may be had in the Supreme Court.”); 28 U.S.C.

§ 1254 (providing for Supreme Court review, by way of writ of

certiorari, of decisions of courts of appeals).   Because Liviz

effectively seeks appellate review of the defendants’ decisions,

this court lacks subject-matter jurisdiction to adjudicate the

matter.   See Gallo-Rodriguez v. Supreme Court of U.S., No. 10-

5224, 2010 WL 4340397, at *1 (D.C. Cir. Nov. 1, 2010) (per

curiam) (“The district court properly held that it lacked

jurisdiction to review decisions of the United States Supreme

Court, federal appellate courts, or other district courts.”)

(internal citations omitted); Sanders v. United States, 184 F.

App’x 13, 14 (D.C. Cir. 2006) (per curiam) (affirming dismissal

because district court lacked jurisdiction to review decisions

of court of appeals); In re Marin, 956 F.2d 339, 340 (D.C. Cir.

1992) (per curiam) (affirming dismissal under Section 1915

because district court lacked jurisdiction to review decisions

of the Supreme Court).

     Second, even if I had jurisdiction over Liviz’s claims, the

principle of comity counsels in favor of declining to exercise

it as a matter of sound equitable discretion.   Cf. Coors Brewing

Co. v. Mendez-Torres, 678 F.3d 15, 28 (1st Cir. 2012) (“Comity

is a doctrine of equitable restraint[.]”) (internal quotation


                                 9
marks omitted).   At bottom, Liviz is asking me to take the

extraordinary step of enjoining and interfering with the

operations of other federal district and appellate courts.

“When an injunction sought in one federal proceeding would

interfere with another federal proceeding, considerations of

comity require more than the usual measure of restraint, and

such injunctions should be granted only in the most unusual

cases.”   Bergh v. State of Wash., 535 F.2d 505, 507 (9th Cir.

1976); see CitiFinancial Corp. v. Harrison, 453 F.3d 245, 251

(5th Cir. 2006) (“[O]ne district judge, whether as a matter of

respect and institutional orderliness, if not jurisdiction,

should shy from involvement in a case proceeding before another

Article III judge.”).   Exercising restraint in cases involving

courts of coordinate jurisdiction “keeps to a minimum the

conflicts between courts administering the same law, conserves

judicial time and expense, and has a salutary effect upon the

prompt and efficient administration of justice.”   Brittingham v.

U.S. Comm’r of Int. Rev., 451 F.2d 315, 318 (5th Cir. 1971).

Those considerations are equally, if not more, weighty when a

district court’s actions would interfere with the operations of

an appellate court.   As no unusual circumstances are present

here, comity between federal courts warrants equitable

restraint.




                                10
     Third, the equitable relief Liviz requests is unavailable

because he has an adequate remedy at law.    See Porto Rico Tel.

Co. v. Puerto Rico Commc’ns Auth., 189 F.2d 39, 41 (1st Cir.

1951) (applying the rule to injunctions); El Dia, Inc. v.

Hernandez Colon, 963 F.2d 488, 493, 497 (1st Cir. 1992)

(applying “traditional principles of equity jurisprudence,”

including availability of adequate remedy at law, to declaratory

judgment action where relief sought was “equitable in nature”).

A party that has an opportunity to challenge a ruling made in a

concurrent federal proceeding through appeal or application for

an extraordinary writ has an adequate remedy at law.    See Porto

Rico Tel. Co., 189 F.2d at 41; 11A Wright, Miller & Kane,

Federal Practice & Procedure § 2942 (3d ed.).    Here, the

district judges’ rulings have been challenged in pending appeals

to the First Circuit, and the circuit panel judges’ rulings can

be challenged in an en banc petition or on appeal to the Supreme

Court. 6   Because these adequate alternative remedies are

available to Liviz, his equitable claims are frivolous as a

matter of law.    Cf. Webb v. Vratil, No. 09-2603-CV-FJG, 2009 WL

10694826, at *3 (D. Kan. Dec. 14, 2009), aff’d, 372 F. App’x 909




6    To the extent Liviz is challenging the rulings in the SJC
case, the Federal Rules of Civil Procedure provide an avenue for
him to request that the case be reopened under certain
circumstances. See Fed. R. Civ. P. 60. An unfavorable ruling
under Rule 60 would be appealable. See Fed. R. App. P. 4.


                                 11
(10th Cir. 2010) (dismissing as frivolous under Section 1915

claims seeking declaratory and injunctive relief against federal

judge because equitable relief was precluded by availability of

appeal in concurrent action).

        Fourth, Liviz’s factual allegations and legal assertions

are frivolous.    The decisions he challenges were correctly

decided.    Further, his allegation that Amadi was a “fake” case

fabricated to create unfavorable precedent with judicial

complicity is “delusional” and “wholly incredible.”        See Denton,

504 U.S. at 33; Neitzke, 490 U.S. at 328.         Liviz’s claims are

therefore clearly baseless and warrant dismissal under Section

1915.

                            IV.    CONCLUSION

        For the foregoing reasons, I dismiss the case pursuant to

28 U.S.C. § 1915(e)(2)(B).        Liviz’s motion for leave to proceed

in forma pauperis (Doc. No. 2) is denied as moot.

        SO ORDERED.

                                          /s/ Paul J. Barbadoro
                                          Paul J. Barbadoro
                                          United States District Judge

March 4, 2019

cc:     Ilya Liviz Sr., Esq.




                                     12
